                  Case 3:20-cv-00494-JLS-NLS Document 21 Filed 09/09/20 PageID.291 Page 1 of 5


                          1 Laura Kabler Oswell (SBN 241281)
                            oswelll@sullcrom.com
                          2 SULLIVAN & CROMWELL LLP
                            1870 Embarcadero Road
                          3 Palo Alto, California 94303
                            Telephone: (650) 461-5600
                          4 Facsimile: (650) 461-5700
                          5 Attorney for Defendants
                          6
                          7
                          8                       UNITED STATES DISTRICT COURT
                          9                      SOUTHERN DISTRICT OF CALIFORNIA
                      10
                      11      U-BLOX AG, U-BLOX SAN              )    Case No. 3:20-CV-00494-JLS-NLS
                              DIEGO, INC., and U-BLOX            )
                      12      AMERICA, INC.,                     )    JOINT MOTION TO EXTEND THE
                                                                 )    TIME FOR DEFENDANTS TO
                      13                           Plaintiffs,   )    RESPOND TO THE COMPLAINT
                                                                 )
                      14                    v.                   )    Judge:   Hon. Janis L. Sammartino
                                                                 )
                      15      SISVEL INTERNATIONAL               )
                              S.A., SISVEL US, INC., and 3G      )
                      16      LICENSING S.A.                     )
                                                                 )
                      17                           Defendants.   )
                                                                 )
                      18
                      19                Pursuant to Local Civil Rule 7.2, Plaintiffs and Defendants (together,
                      20 the “Parties”) hereby stipulate to the following and, based thereon, respectfully
                      21 jointly move this Court for an order approving this stipulation and granting the
                      22 extension set forth herein:
                      23                WHEREAS, on April 7, 2020, the Parties jointly moved for an
                      24 extension of time to respond to the Complaint (Dkt. No. 15);
                      25                WHEREAS, on April 21, 2020, the Court granted the Parties’ motion,
                      26 extending the time for Defendants to respond to the Complaint to July 16, 2020
                      27 (Dkt. No. 16);
                      28

SULLIVAN & CROMWELL LLP
                                                                                      JOINT MOTION FOR AN EXTENSION
              Case 3:20-cv-00494-JLS-NLS Document 21 Filed 09/09/20 PageID.292 Page 2 of 5


                    1                WHEREAS, on July 7, 2020, the Parties jointly moved for a second
                    2 extension of time to respond to the Complaint (Dkt. No. 17);
                    3                WHEREAS, on July 8, 2020, the Court granted the Parties’ motion,
                    4 extending the time for Defendants to respond to the Complaint to August 17, 2020
                    5 (Dkt. No. 18);
                    6                WHEREAS, on August 5, 2020, the Parties jointly moved for a third
                    7 extension of time to respond to the Complaint (Dkt. No. 19);
                    8                WHEREAS, on August 6, 2020, the Court granted the Parties’ motion,
                    9 extending the time for Defendants to respond to the Complaint to September 17,
                  10 2020 (Dkt. No. 20);
                  11                 WHEREAS, the Parties have made substantial progress since August 5,
                  12 2020, continue to be engaged in settlement negotiations, and are continuing to work
                  13 toward a final resolution;
                  14                 WHEREAS, the Parties agree that an extension of thirteen days is
                  15 needed for the Parties to determine whether they can finalize the terms of an
                  16 agreement;
                  17                 WHEREAS, good cause exists for the extension under Local Civil
                  18 Rule 12.1, as an extension would further the interest of judicial economy by allowing
                  19 the Parties to attempt to resolve this matter without significant use of judicial
                  20 resources, and is reasonable, particularly considering the Parties’ advanced
                  21 negotiations.
                  22                 THEREFORE, the parties hereby agree and STIPULATE that:
                  23                 1.    All Defendants shall move to dismiss or otherwise respond to the
                  24 Complaint on or before September 30, 2020.
                  25                 IT IS SO STIPULATED.
                  26 Dated:     September 9, 2020
                                                             /s/ Laura Kabler Oswell
                  27                                         Laura Kabler Oswell (SBN 241281)
                                                             oswelll@sullcrom.com
                  28                                         SULLIVAN & CROMWELL LLP
                                                             1870 Embarcadero Road
                                                                -2-
SULLIVAN & CROMWELL LLP
                                                                                   JOINT MOTION FOR AN EXTENSION
              Case 3:20-cv-00494-JLS-NLS Document 21 Filed 09/09/20 PageID.293 Page 3 of 5

                                                      Palo Alto, California 94303
                    1                                 Telephone: (650) 461-5600
                                                      Facsimile: (650) 461-5700
                    2
                                                      Attorney for Defendants
                    3
                    4                                 /s/ Stephen S. Korniczky
                                                      Stephen S. Korniczky (SBN 135532)
                    5                                 skorniczky@sheppardmullin.com
                                                      Ericka Schulz (SBN 246667)
                    6                                 eschulz@sheppardmullin.com
                                                      SHEPPARD, MULLIN, RICHTER &
                    7                                 HAMPTON LLP
                                                      12275 El Camino Real, Suite 200
                    8                                 San Diego, California 92130-2006
                                                      Telephone: (858) 720-8900
                    9                                 Facsimile: (858) 509-3691
                  10                                  Attorneys for Plaintiffs
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                        -3-
SULLIVAN & CROMWELL LLP
                                                                             JOINT MOTION FOR AN EXTENSION
              Case 3:20-cv-00494-JLS-NLS Document 21 Filed 09/09/20 PageID.294 Page 4 of 5


                    1                          SIGNATURE ATTESTATION
                    2              Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I
                    3 hereby certify that authorization for filing this document has been obtained from
                    4 each of the other signatories shown above, and that all signatories have authorized
                    5 placement of their electronic signature on this document.
                    6 Dated:    September 9, 2020
                                                            /s/ Laura Kabler Oswell
                    7                                       Laura Kabler Oswell (SBN 241281)
                                                            oswelll@sullcrom.com
                    8                                       SULLIVAN & CROMWELL LLP
                                                            1870 Embarcadero Road
                    9                                       Palo Alto, California 94303
                                                            Telephone: (650) 461-5600
                  10                                        Facsimile: (650) 461-5700
                  11                                        Attorney for Defendants
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                              -4-
SULLIVAN & CROMWELL LLP
                                                                                  JOINT MOTION FOR AN EXTENSION
              Case 3:20-cv-00494-JLS-NLS Document 21 Filed 09/09/20 PageID.295 Page 5 of 5


                    1                             CERTIFICATE OF SERVICE
                    2                I certify that on September 9, 2020, I filed the foregoing document and
                    3 its attached ancillaries with the Clerk of the Court for the United States District
                    4 Court, Southern District of California, by using the Court’s CM/ECF system, which
                    5 will serve electronic notification of this filing to all counsel of record.
                    6 Dated:     September 9, 2020
                                                               /s/ Laura Kabler Oswell
                    7                                          Laura Kabler Oswell (SBN 241281)
                                                               oswelll@sullcrom.com
                    8                                          SULLIVAN & CROMWELL LLP
                                                               1870 Embarcadero Road
                    9                                          Palo Alto, California 94303
                                                               Telephone: (650) 461-5600
                  10                                           Facsimile: (650) 461-5700
                  11                                           Attorney for Defendants
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                                  -5-
SULLIVAN & CROMWELL LLP
                                                                                      JOINT MOTION FOR AN EXTENSION
